Citation Nr: 1146084	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  05-19 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an extra-schedular rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to July 1984. 

This appeal to the Board of Veterans' Appeals (Board) is from a December 2004 rating decision by the RO in St. Petersburg, Florida. 

In a March 2009 decision, the Board denied a higher (compensable) initial rating for the Veteran's service-connected bilateral hearing loss and determined that referral for consideration of a possible extra-schedular rating was not warranted.  

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In an April 2011 memorandum decision, the Court found that the Board did not provide an adequate statement of reasons or bases for its determination that the Veteran was not entitled to referral for an extra-schedular rating for hearing loss, and vacated only that part of the Board's decision finding he "was not entitled to an extraschedular evaluation."  This issue was remanded to the Board, and the Court affirmed the rest of the Board's March 2009 decision.  Hence, only his potential entitlement to an extra-schedular rating for this disability under 38 C.F.R. § 3.321(b)(1) remains in question.

During the pendency of this appeal, the Veteran filed a claim for service connection for tinnitus.  The RO denied this other claim in a December 2009 rating decision.  A notice of disagreement (NOD) was received from him as to this issue, and a statement of the case (SOC) regarding this claim was provided in January 2011.  But according to the records presently in the file, he did not then, in response, also file a timely substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of this claim to the Board.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302.

The Board is remanding the remaining portion of the claim concerning the rating for his bilateral hearing loss to the RO via the Appeals Management Center (AMC) in Washington, DC, for the special consideration indicated under 38 C.F.R. § 3.321(b)(1).


REMAND

In light of the Court's decision, the Board finds that additional development of this remaining portion of the hearing loss claim is warranted.  

First, the RO/AMC must consider the results of the October 2009 VA audiological examination in determining whether an extra-schedular rating is warranted for the Veteran's bilateral hearing loss under the special provisions of 38 C.F.R. § 3.321(b)(1).  

Concerning this additional possibility, the Veteran and his wife have submitted several statements discussing how the extent of his bilateral hearing loss negatively affects his ability to hear others at his job in a correctional facility, as well as at home, and that his personal safety is affected as a result.  See affidavits dated in May 2005 and a November 2011 letter from the Veteran.

Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors or circumstances that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(a), (b).  According to § 3.321(b)(1), an extra-schedular rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The Court has held that the question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Bagwell stands for the proposition that the Board may deny extra-schedular ratings, provided that adequate reasons and bases are articulated.  See VAOPGCPREC 6-96 (Board may deny extra-schedular ratings, provided that the RO has fully adjudicated the issue and followed appropriate appellate procedure).

Bagwell left intact a prior holding in Floyd v. Brown, 9 Vet. App. 88, 95 (1996), wherein the Court had found that when an extra-schedular grant may be in order, the matter must be referred, pursuant to 38 C.F.R. § 3.321, to those "officials who possess the delegated authority to assign such a rating in the first instance."  See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a more recent case, the Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

Here, there are suggestions of an exceptional disability picture regarding the Veteran's hearing loss, beyond that contemplated by the schedular criteria of Diagnostic Code 6100.  However, as this issue has not yet been referred to the Director of VA's Compensation and Pension Service, the Board does not have jurisdiction to consider it in the first instance.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The Board, therefore, is referring this claim for this special consideration.

Moreover, the Board finds that although the Veteran was afforded VA audiological examinations in November 2004, February 2008, and most recently in October 2009, the VA examiners did not comment on the functional effects caused by his hearing disability, as required by Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

The Board therefore finds that another VA audiological examination is needed to reassess the severity of his hearing loss, with a description by the examiner of the functional effects of this disability.  Id; see also 38 C.F.R. § 4.2; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991). 

Any evaluation or treatment records not in the file also should be obtained for consideration.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, this remaining portion of the claim is REMANDED for the following additional development and consideration:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for hearing loss since November 2009.  After securing any necessary releases, obtain any records that are not duplicates of those already in the claims file.

If the records identified are not in the custody of a Federal department or agency, then they fall within the purview of 38 C.F.R. § 3.159(c)(1), whereas if they are in the possession of a Federal department or agency, they fall within the purview of 38 C.F.R. § 3.159(c)(2).

Document all efforts to obtain all identified records and notify the Veteran of any inability to obtain records as required by 38 C.F.R. § 3.159(e).

2.  After obtaining all additionally identified records, schedule another VA audiological examination to reassess the severity of the Veteran's bilateral hearing loss.

All necessary diagnostic testing and evaluation should be performed to determine the current severity of the hearing loss in each ear.  The claims file must be made available to the examiner for review of the pertinent medical and other history.

*In particular, the examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing disability - including on his occupational functioning and in his daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 and Martinak, 21 Vet. App. at 455-56.  The Court held in Martinak that, in addition to dictating objective test results, an evaluating VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. 

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, will have adverse consequences on this pending claim.  38 C.F.R. § 3.655.  

The examiner must discuss the underlying medical rationale for any opinion provided, if necessary, citing to specific evidence in the file.

3.  Then refer this claim to the Under Secretary for Benefits or the Director of Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).

4.  If a higher rate of compensation is not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further consideration of this remaining component of the claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



